Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that uses the word “means for” are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses “means for” coupled with functional language without reciting sufficient structure to perform the recited function.  Such claim limitation(s) is/are: in claim 30.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.



3.	Claims 1-5, 7-8, 10-12, 13-29, 21-22 and 24-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S.  Pre-Grant Publication US 2020/0229143 to Wei et al. (hereinafter Wei) in view of WIPO publication CN 114765752 to Chen et al. (hereinafter Chen) in view of U.S.  Pre-Grant Publication US 2020/0374861 to Shilov et al. (hereinafter Shilov) 

 As to claims 1, 16 and 29-30, Wei discloses a method of wireless communication performed by a user equipment (UE), comprising:
identifying that a sidelink communication is to be transmitted by the UE (Wei; Fig.6B:S605; [0066]-[0067]; Abstract shows and discloses a UE 630b determines that a sidelink communication is required and sends a sidelink transmission request to another UE 630a)  
selecting resources for the sidelink communication (Wei; [0073]; Abstract discloses UE 630b selects resources for sidelink communication based on the allocation received from UE 630a) and
Wei discloses a UE determines sidelink communication is to be performed and sends request to another UE for sidelink resources. Wei at Fig 6B shows plurality of UEs that includes the UE 630b. Wei at [0031]; [0082] discloses of allocating resources to the UEs based on the collaborative of plurality of devices. Wei fails to disclose of sending request to another UE prior to a next sensing results sharing opportunity associated with a collaborative sensing schedule that is associated with resource selection for sidelink communications for a group of UEs that includes the UE. However, Chen discloses 
identifying that a sidelink communication is to be transmitted by the UE prior to a next sensing results sharing opportunity associated with a collaborative sensing schedule that is associated with resource selection for sidelink communications for a group of UEs that includes the UE (Chen; Page 11. 8th paragraph discloses a UE receives sensing result in two ways. First way is to receive the sensing result periodically and second way is to transmit a request to another UE for sensing result means the UE can request for the sensing result prior to the next period when the UE is scheduled for receiving sensing result)
transmitting, prior to the next sensing results sharing opportunity, the sidelink communication using the selected resources (Chen; Page 11. 8th paragraph discloses a UE receives sensing result in two ways. First way is to receive the sensing result periodically and second way is to transmit a request to another UE for sensing result means the UE can request for the sensing result prior to the next period when the UE is scheduled for receiving sensing result)
 	It is obvious for a person of ordinary skilled in the art to combine teachings before the effective filing date of the invention and allocates resources to the UE based on the UE request and periodically. One would be motivated to combine the teachings so that UE can communicate with other UE and send the necessary information periodically or when the UE has data that needs to transmit immediately. 
 	Wei-Chen discloses a UE determines sidelink communication and also discloses plurality of scanning windows. Wei-Chen fails to explicitly disclose of determining sidelink communication based on packet delay Budget. However, Shilov discloses
 	identifying, based at least in part on a packet delay budget of a sidelink communication (Shilov; [0013]; [0015]; claim 21 discloses a resource selection or reselection is triggered during the sensing window and based on the trigger UE determines the selection window based on packet delay budget. During the selection window the UE determines the resource for sidelink communication and sends the sidelink communication (i.e PSCCH and PSSCH) using the resource)
 	It is obvious for a person of ordinary skilled in the art to combine teachings before the effective filing date of the invention and determines the resource in the selection window based on the packet delay budget. One would be motivated to combine the teachings so that the UE can determine the selection window based on the packet delay budget and select the resource/resources for the sidelink communication. 

 	As to claim 2, the rejection of claim 1 as listed above is incorporated herein. In addition, Wei-Chen-Shilov discloses further comprising:
 	communicating, with the group of UEs, to determine the collaborative sensing schedule (Wei; Fig.6B; [0067]-[0073] discloses communicating with group of UEs (i.e 630a, 630b, 640a to determine collaborative sensing schedule)

 	As to claims 3 and 17, the rejection of claim 1 as listed above is incorporated herein. In addition, Wei-Chen-Shilov discloses further comprising: 
 	receiving, from another UE included in the group of UEs, sensing results, associated with a cycle of the collaborative sensing schedule, that indicate a channel availability for sidelink communications, wherein the sensing results are received prior to identifying that the sidelink communication is to be transmitted by the UE (Chen; Page 11. 8th paragraph discloses a UE receives sensing result in two ways. First way is to receive the sensing result periodically means the UE receives sensing result without transmitting a request or prior to identifying that the sidelink communication is to be transmitted)

As to claims 4 and 18, the rejection of claim 3 as listed above is incorporated herein. In addition, Wei-Chen-Shilov discloses wherein selecting the resources for the sidelink communication comprises:
selecting the resources for the sidelink communication based at least in part on the sensing results (Wei; Fig.6B:S615; [0072]-[0073] discloses sensing result)

As to claims 5 and 19, the rejection of claim 4 as listed above is incorporated herein. In addition, Wei-Chen-Shilov discloses wherein selecting the resources for the sidelink communication based at least in part on the sensing results is based at least in part on at least one of identifying that the sidelink communication is to be transmitted by the UE or an expiration of a packet delay budget of the sidelink communication occurring during a resource selection window associated with the cycle of the collaborative sensing schedule (Wei; Fig.6B:S605; S615; [0072]-[0073] discloses sidelink transmission request and sensing result. Here Wei is applied for the first alternative)

As to claims 7 and 21, the rejection of claim 4 as listed above is incorporated herein. In addition, Wei-Chen-Shilov discloses wherein selecting the resources for the sidelink communication based at least in part on the sensing results comprises:
performing an evaluation of the availability of the resources for the sidelink communication (Wei; [0007]; [0030]).

As to claims 8 and 22, the rejection of claim 3 as listed above is incorporated herein. In addition, Wei-Chen-Shilov discloses wherein selecting the resources for the sidelink communication comprises:
performing channel sensing to determine a channel availability for sidelink communications based at least in part on identifying that the sidelink communication is to be transmitted by the UE (Wei; [0007]; [0030]; [0048]); and 
selecting the resources for the sidelink communication based at least in part on the channel availability determined by performing the channel sensing and the channel availability indicated by the sensing results (Wei; [0007]; [0030]; [0048]).

As to claims 10 and 24, the rejection of claim 3 as listed above is incorporated herein. In addition, Wei-Chen-Shilov discloses wherein selecting the resources for the sidelink communication comprises:
transmitting, to a sensing UE, included in the group of UEs, that is performing channel sensing in accordance with the collaborative sensing schedule, a request for sensing results based at least in part on identifying that the sidelink communication is to be transmitted by the UE (Wei; Fig.6B; [0067]-[0073]; [0007]; [0030]; [0048]);
receiving, from the sensing UE, sensing results that indicate a channel availability for sidelink communications (Wei; Fig.6B; [0067]-[0073]; [0007]; [0030]; [0048]); and
selecting the resources for the sidelink communication based at least in part on the sensing results (Wei; Fig.6B; [0067]-[0073]; [0007]; [0030]; [0048]).

As to claims 11 and 25, the rejection of claim 10 as listed above is incorporated herein. In addition, Wei-Chen-Shilov discloses wherein transmitting the request for sensing results comprises:
identifying one or more resources associated with transmitting requests for early sharing of sensing results (Wei; Fig.6B; [0067]-[0073]; [0007]; [0030]; [0048]).; and
transmitting the request for sensing results using the one or more resources (Wei; Fig.6B; [0067]-[0073]; [0007]; [0030]; [0048]).

As to claim 12, the rejection of claim 10 as listed above is incorporated herein. In addition, Wei-Chen-Shilov discloses
wherein transmitting the request for sensing results comprises: transmitting the request via at least one of a sidelink control information message, a physical sidelink shared channel message, a physical sidelink feedback channel message, or an upper layer signaling message (Shilov; [0015] discloses SCI corresponds to sidelink control information message. Here Shilov is applied for the 1st alternative).

As to claims 13 and 26, the rejection of claim 10 as listed above is incorporated herein. In addition, Wei-Chen-Shilov discloses wherein the sensing UE resumes sensing after transmitting the sensing results to the UE, and further comprising: 
receiving, from the sensing UE at the next sensing results sharing opportunity, sensing results that indicate a channel availability for sidelink communications that is based at least in part on: 
channel sensing performed by the sensing UE prior to receiving the request for sensing results,
 	channel sensing performed by the sensing UE after transmitting the sensing results to the UE (Wei; Fig.6B; [0067]-[0073]; shows and discloses sensing is performed after receiving the request. Here Wei is applied for the 2nd alternative),  
 	resources used by the sensing UE to transmit the sensing results to the UE, and 
 	the resources for the sidelink communication selected by the UE

As to claims 14 and 27, the rejection of claim 10 as listed above is incorporated herein. In addition, Wei-Chen-Shilov discloses further comprising: 
performing channel sensing to determine a channel availability for sidelink communications after transmitting the sidelink communication (Wei; Fig.6B; [0067]-[0073]; [0007]; [0030]; [0048]); and
transmitting, to the group of UEs at the next sensing results sharing opportunity, sensing results that indicate a channel availability for sidelink communications that is based at least in part on: 
the sensing results transmitted by the sensing UE (Wei; Fig.6B; [0067]-[0073]; [0007]; [0030]; [0048] shows and discloses a sensing UE 640a sends resource sensing result at step S614b. Here Wei is applied for the second alternative), 
the channel sensing performed by the UE, 
resources used by the sensing UE to transmit the sensing results to the UE, and 
the resources for the sidelink communication selected by the UE.

As to claims 15 and 28, the rejection of claim 10 as listed above is incorporated herein. In addition, Wei-Chen-Shilov discloses wherein the sensing UE causes another UE, included in the group of UEs, to perform sensing for a remainder of a cycle of the collaborative sensing schedule prior to the sensing UE transmitting the sensing results, and further comprising: 
receiving, from the other UE at the next sensing results sharing opportunity, sensing results that indicate a channel availability for sidelink communications that is based at least in part on: 
channel sensing performed by the sensing UE prior to receiving the request for sensing results, and 
channel sensing performed by the other UE (Wei; Fig.6B; [0067]-[0073]; [0007]; [0030]; [0048] shows and discloses a sensing UE 640a (=other UE) sends resource sensing result at step S614b. Here Wei is applied for the second alternative).  	 

Allowable Subject Matter
	Claims 6, 9, 20 and 23 are objected, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAISAL CHOUDHURY whose telephone number is (571)270-3001. The examiner can normally be reached M-F 8AM-6P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino can be reached on 5712723905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAISAL CHOUDHURY/Primary Examiner, Art Unit 2478